ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting 5 of the 14 claims of appellant’s application, those claims being the first 4 and the last. Claims 1 and 14 are here reproduced, as follows:
“1. A chronometric regulating device, comprising in combination a source of power, a tubular member rotated thereby, and mercury within said member filling said member less than half its volume adapted to move under the action of gravity -relatively to said member and in a direction opposite to the direction of rotation of said member, whereby the rotation of said member is cheeked with a force increasing with its speed of rotation, and substantially constant speed of rotation is obtained.”
“14. In an apparatus for regulating cbxonometrieally the treatment of substances, a member adapted to hold the material to be treated, means for moving said member in one direction, a latch for holding said member after such movement, a spring for moving said member in the opposite direction, and chronometric means for releasing said member from said latch after a predetermined period of time, said first-mentioned means being adapted to start said chronometric means simultaneously with the movement of said member.”
In simple terms this is a device for boiling eggs a predetermined length of time, with means for then lifting them from the water. The Examiner rejected the 14 claims of the application, but on appeal the Examiners in Chief, after carefully considering the references, *1012allowed 9 of the claims. The Assistant Commissioner again reviewed the references and affirmed the decision of the board.
An examination of the record fails to disclose error in the decision appealed from, and, since we can add nothing to the reasoning of the tribunals of the Patent Office, we affirm the decision without more.
Affirmed.